786 F.2d 1164
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOHN ALLEN HAYNES, JR., Plaintiff-Appellant,v.RONALD REAGAN, PRESIDENT OF THE UNITED STATES; NORMAN A.CARLSON, BUREAU OF PRISONS DIRECTOR; EDWIN MEESE,ATTORNEY GENERAL; AND P. O. KEOHANE,WARDEN, Defendants-Appellees.
85-5869
United States Court of Appeals, Sixth Circuit.
2/26/86

1
W.D.Tenn.

AFFIRMED
ORDER

2
BEFORE:  JONES and WELLFORD, Circuit Judges, and GILMORE, District Judge*.


3
This matter is before the Court upon consideration of plaintiff's motion for a 'reversal of the appeal' and his appeal from the district court's order sua sponte dismissing his civil rights complaint.  The case has been referred to a panel of the Court pursuant to Sixth Circuit Rule 9(a).  Upon consideration of plaintiff's motion, informal brief and the certified record, the panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


4
Plaintiff, an inmate at the Federal Correctional Institution in Memphis, Tennessee, filed a civil rights complaint against defendants alleging racial discrimination amounting to cruel and unusual punishment.  Plaintiff claims that defendants practice racial discrimination by hiring only black female correctional officers in violation of the Constitution and the 'Equal Employment Opportunity provision.'  He claims further that the defendants' actions are causing him mental anguish.  The district court sua sponte dismissed the complaint holding that plaintiff lacked standing and that the matter was frivolous.  Plaintiff moved for reconsideration, and shortly thereafter, filed a notice of appeal.  He now moves this Court for a reveral of the appeal.


5
Upon consideration, this Court has liberally construed plaintiff's motion as one to hold his appeal in abeyance pending the district court's decision on his motion for reconsideration.  Plaintiff's motion to reconsider pending in the district court does not defeat this Court's jurisdiction over his appeal.  Browder v. Director, Department of Corrections, 434 U.S. 257 (1978); Peake v. First National Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  It is therefore unnecessary for this Court to defer its decision until a future date.  On appeal, plaintiff's factually unsupported allegations of racial discrimination fail to rise to the level of demonstrating any constitutional violations by the defendants.  As such, plaintiff's complaint is frivolous and fails to state a claim upon which relief can be granted.  28 U.S.C. ?1915(d); Brooks v. Dutton, 451 F.2d 197 (6th Cir. 1985).


6
It is therefore ordered that plaintiff's motion for reversal of appeal be and hereby is denied and the district court's decision affirmed.  Rule 9(d)(2), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation